

116 HR 4535 IH: Commodity Futures Trading Commission Research and Development Modernization Act
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4535IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Austin Scott of Georgia (for himself, Mr. Marshall, Mr. Johnson of South Dakota, Mr. Crawford, and Mr. Bost) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo modernize the authority of the Commodity Futures Trading Commission to conduct research,
			 development, demonstration, and information programs.
	
 1.Short titleThis Act may be cited as the Commodity Futures Trading Commission Research and Development Modernization Act. 2.Modernization of authority of the Commodity Futures Trading Commission to conduct research, development, demonstration, and information programsSection 18 of the Commodity Exchange Act (7 U.S.C. 22) is amended to read as follows:
			
				18.Research, development, and demonstration of financial technology
 (a)AuthorityThe Commission shall establish and maintain, as part of its ongoing operations, research, development, demonstration, and information programs that further the purposes and objectives of this Act, including programs that—
 (1)facilitate the understanding by the Commission of emerging financial, regulatory, and compliance technologies, the potential applications of the technologies to the transactions and markets regulated by the Commission, and associated implications for cybersecurity, data security, and systemic risk;
 (2)inform the Commission of important technological advances and innovations affecting markets regulated by the Commission;
 (3)provide an environment where technological advances and innovations may be explored by developers, potential users, and the Commission to evaluate potential benefits to the Commission and the markets regulated by the Commission;
 (4)identify areas where the Commission should adapt its administration of this Act to facilitate technological advances and innovations that would benefit the markets regulated by the Commission;
 (5)improve the administration of this Act by the Commission by identifying technological advances and innovations, and developing novel tools that are not generally available from traditional vendors for use by the Commission, or any division or office of the Commission; and
 (6)develop educational and other informational materials regarding derivatives trading, technological advances and innovations in markets regulated by the Commission, and applicable requirements of this Act and the regulations prescribed under this Act.
 (b)Authorized meansNotwithstanding any other provision of law, the Commission may use the following authorities for the purpose of aiding or facilitating the programs and activities under subsection (a):
						(1)Other transaction authority
 (A)In generalThe Commission may enter into and perform a transaction (other than a standard contract) on such terms and conditions as the Chairman of the Commission deems appropriate.
 (B)DeterminationThe Commission may only enter into a transaction under this paragraph if the Chairman makes a written determination that—
 (i)the transaction is only used in furtherance of a research and development plan established under subsection (c)(1);
 (ii)the transaction is executed in compliance with the guidance promulgated under subsection (c)(2); (iii)the Commission endeavored to use a competitive process, where appropriate, when determining the parties to the transaction; and
 (iv)using a standard contract to do so is either not feasible or not appropriate. (2)Gift acceptance authority (A)In generalSubject to this paragraph, the Commission may accept and use, on behalf of the United States, any non-monetary gift, including any provision of access, use of facilities, tangible or intangible personal property, or services, that is related to—
 (i)sharing of research, data, or other information; (ii)public presentations; or
 (iii)non-commercially available services or systems. (B)DeterminationThe Commission may accept a gift only if the Chairman makes a written determination that—
 (i)the acceptance and use of the gift meets the requirements of this paragraph; (ii)the gift will be used only in furtherance of a research and development plan established under subsection (c)(1);
 (iii)the gift is accepted in compliance with the guidance promulgated under subsection (c)(2); and (iv)using a standard contract or other transaction to acquire the gift is either not feasible or not appropriate.
 (C)LimitationsThe Commission may not accept a gift if— (i)conditions inconsistent with applicable laws or regulations apply to the gift; or
 (ii)the gift is conditioned on, or will require, the expenditure of appropriated funds not available to the Commission.
 (D)SunsetThe authority provided by subparagraph (A) may not be exercised on or after October 1, 2024. (c)Research and development plan; guidanceBefore using the means authorized in subsection (b), the Commission shall—
 (1)approve a research and development plan that furthers the goals of this section, by establishing— (A)the potential areas of interest to the Commission;
 (B)the potential activities the Commission may undertake to investigate the potential areas of interest; and
 (C)a general explanation of how the means will assist the Commission in understanding the potential areas of interest; and
 (2)promulgate guidance on the appropriate use of the means in order to— (A)prohibit the Commission or Commission staff from accepting or soliciting gifts, or engaging in other transactions, which would unduly restrict or interfere with the work of the Commission;
 (B)prevent the endorsement or the appearance of the endorsement by the Commission or Commission staff of the products, services, activities, or policies of a donor or contractor; and
 (C)preserve the integrity and independence of the Commission and Commission staff. (d)Annual reportNot later than 60 days after the end of each fiscal year, the Commission shall submit to the Committee on Agriculture, Nutrition, and Forestry of the Senate and the Committee on Agriculture of the House of Representatives a report on all transactions entered into, and all gifts accepted, under subsection (b) in the fiscal year, which shall include the following:
 (1)A brief description of the subject of each transaction or gift, with an explanation of— (A)its potential utility to the Commission or the markets regulated by the Commission;
 (B)how it fulfills the goals and objectives of the research and development plan established under subsection (c)(1); and
 (C)the status of all related projects. (2)The written determination required by subsection (b) with respect to each such transaction or gift.
 (3)A description of all sums expended by the Commission in connection with a transaction entered into under subsection (b)(1), and, if readily ascertainable, the value of any gift accepted under subsection (b)(2)..
		